FILED
                              NOT FOR PUBLICATION                            MAR 20 2015

                                                                         MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                               FOR THE NINTH CIRCUIT


WILLIE BOLDS,                                     No. 14-15176

                 Plaintiff - Appellant,           D.C. No. 1:12-cv-01754-GSA

  v.
                                                  MEMORANDUM*
J. CAVAZOS, Chief Warden; et al.,

                 Defendants - Appellees.


                      Appeal from the United States District Court
                          for the Eastern District of California
                      Gary S. Austin, Magistrate Judge, Presiding**

                               Submitted March 10, 2015***

Before:         FARRIS, WARDLAW, and PAEZ, Circuit Judges.

       Willie Bolds, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
                Bolds consented to proceed before a magistrate judge. See 28 U.S.C.
§ 636(c).
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violations in connection with the confiscation and disposal of his television. We

have jurisdiction under 28 U.S.C. § 1291. We review de novo. Ramirez v. Galaza,

334 F.3d 850, 853 (9th Cir. 2003) (dismissal under 28 U.S.C. § 1915A); Barren v.

Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order) (dismissal under 28

U.S.C. § 1915(e)(2)(B)(ii)). We affirm in part, vacate in part, and remand.

      The district court properly dismissed Bolds’s free exercise claim because he

failed to allege facts showing that the confiscation of his television substantially

burdened the practice of his religion. See Shakur v. Schriro, 514 F.3d 878, 884-85

(9th Cir. 2008) (test for determining whether Free Exercise Clause is implicated).

      The district court properly dismissed Bolds’s claim alleging an unreasonable

search of his cell and seizure of his property because “the Fourth Amendment

proscription against unreasonable searches [and seizures] does not apply within the

confines of the prison cell.” Hudson v. Palmer, 468 U.S. 517, 526, 528 n.8 (1984).

      The district court properly dismissed Bolds’s due process claim alleging

deficiencies in the grievance process. See Ramirez, 334 F.3d at 860 (“inmates lack

a separate constitutional entitlement to a specific prison grievance procedure”).

      To the extent that Bolds attempted to state a due process claim based on an

alleged unauthorized deprivation of property, the district court properly dismissed

the claim because Bolds had an adequate post-deprivation remedy under California


                                           2                                     14-15176
law. See Barnett v. Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994).

      Bolds’s due process claim alleging an authorized deprivation of property

was properly dismissed because he presented only conclusory allegations of a

deprivation pursuant to “established state procedures.” See Hudson, 468 U.S. at

532 (“postdeprivation remedies do not satisfy due process where a deprivation of

property is caused by conduct pursuant to established state procedure”). However,

dismissal of this claim without leave to amend was improper at this early stage in

the case because it is not clear that Bolds cannot cure the defect through

amendment. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(explaining that leave to amend should be granted unless it is clear that amendment

would be futile).

      We do not consider matters raised for the first time on appeal. See Padgett

v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      We vacate the dismissal of the due process claim alleging an authorized

deprivation of property and remand to allow Bolds an opportunity to amend that

claim. We affirm the dismissal of all other claims.

      AFFIRMED in part, VACATED in part, and REMANDED.




                                          3                                   14-15176